In a coram nobis proceeding, defendant appeals from an order of the County Court, Nassau County, entered February 10, 1966, which, after a hearing, denied his application to vacate a judgment of said court, rendered December 13, 1962, convicting him of robbery in the first degree and of escaping from custody as a felony, upon a plea of guilty, and imposing sentence, upon him as a second felony offender. On June 24, 1964, the court vacated the sentence for escaping from custody and resenteneed defendant nunc pro tunc as of the original date of sentencing. The hearing was held pursuant, to the order of this court made upon a prior appeal (People v. Mignone, 23 A D 2d 682). Order affirmed. In our opinion, defendant failed to sustain his burden of proving his contentions by a fair preponderance of the credible evidence (People v. Chait, 7 A D 2d 399, 406, affd. 6 N Y 2d 855; People v. Wolfson, 9 A D 2d 940). Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.